USCA4 Appeal: 20-1896      Doc: 20         Filed: 08/30/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1896


        MORNINGSTAR FELLOWSHIP CHURCH,

                            Plaintiff - Appellant,

                     v.

        YORK COUNTY, SOUTH CAROLINA; JAMES E. BAKER; HOUSTON MOTZ,
        “Buddy”; MICHAEL JOHNSON,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. J. Michelle Childs, District Judge. (0:18-cv-03077-JMC)


        Submitted: August 19, 2022                                        Decided: August 30, 2022


        Before AGEE and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Donald M. Brown, Jr., BROWN & ASSOCIATES, PLLC, Charlotte, North
        Carolina, for Appellant. W. Keith Martens, HAMILTON MARTENS, LLC, Rock Hill,
        South Carolina; Michael Kendree, York County Attorney, York, South Carolina, for
        Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1896      Doc: 20         Filed: 08/30/2022      Pg: 2 of 2




        PER CURIAM:

               MorningStar Fellowship Church (“MorningStar”) appeals the district court’s order

        granting York County’s motion to dismiss as time-barred MorningStar’s claim pursuant to

        the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C.

        § 2000cc-2000cc-5. ∗ We affirm.

               We review de novo a district court’s dismissal under Fed. R. Civ. P. 12(b)(6).

        Rockville Cars, LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). In doing so,

        we “accept the factual allegations of the complaint as true and construe them in the light

        most favorable to the nonmoving party.” Id.

               We have reviewed the record and conclude that the district court did not reversibly

        err in its determination that Morningstar’s RLUIPA claim was barred under the applicable

        four-year statute of limitations. See 28 U.S.C. § 1658; Nat’l Advert. Co. v. City of Raleigh,

        947 F.2d 1158, 1166-67 (4th Cir. 1991) (discussing continuing violations doctrine).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        AFFIRMED




               ∗
                  MorningStar has forfeited appellate review of all other claims adjudicated by the
        district court in this case by not raising those issues in its opening brief. See Grayson O
        Co. v. Agadir Int’l, LLC, 856 F.3d 307, 316 (4th Cir. 2017).

                                                     2